--------------------------------------------------------------------------------

Exhibit 10.4



AMENDMENT TO REGISTRATION RIGHTS AGREEMENT


RiceBran Technologies, a California corporation (the “Company”), and Continental
Grain Company, a Delaware Corporation (the “Investor”), agree, effective as of
March 7, 2019 (the “Effective Date”), as follows:


1.        Background and Purpose.


1.1      The Company and the Investor are parties to that certain Registration
Rights Agreement dated September 13, 2017, which provided the Investor with
certain registration rights with respect to shares of the Company’s common stock
purchased by the Investor on September 13, 2017 (the “Investor Registration
Rights Agreement”).


1.2     The Company and certain investors (including the Investor) are entering
into a Securities Purchase Agreement dated as of the Effective Date (the “2019
Purchase Agreement”) whereby such investors (including the Investor) will be
purchasing additional shares of the Company’s common stock (such shares
purchased by the Investor, the “2019 Shares”).


1.3      In connection with entering into the 2019 Purchase Agreement, the
Company and the investors (other than the Investor) are entering into a
Registration Rights Agreement dated as of the Effective Date (the “New
Investors Reg Rights Agreement”), which will provide such investors with certain
registration rights with respect to shares of the Company’s common stock
purchased by such investors pursuant to the 2019 Purchase Agreement.


1.4      The parties desire to amend the Investor Registration Rights Agreement
as provided in this Amended to Registration Rights Agreement (“Amendment”).


2.        Amendment to Section 1.  Effective as of the Effective Date, the
following definitions set forth in Section 1 of the Registration Rights
Agreement are hereby amended and restated in their entirety as follows:


“Purchase Agreement” shall have the meaning set forth in the Preamble; provided,
however, that, with respect to Registrable Securities that are 2019 Shares,
“Purchase Agreement” means the 2019 Purchase Agreement.


“Required Effectiveness Date” means, (a) with respect to the Initial
Registration Statement required to be filed hereunder, the 60th calendar day
following the Required Filing Date (or the 90th calendar day after the Required
Filing Date in the event that such Registration Statement is subject to a full
review by the SEC), (b) with respect to the initial Registration Statement
required to be filed hereunder with respect to the 2019 Shares, the 45th
calendar day following the Required Filing Date (or the 75th calendar day after
the Required Filing Date in the event that such Registration Statement is
subject to a full review by the SEC) and (c) with respect to any additional
Registration Statements which may be required pursuant to Section 2, the 90th
calendar day following the date on which an additional Registration Statement is
required to be filed hereunder (or the 120th calendar day following the date on
which an additional Registration Statement is required to be filed hereunder in
the event that such Registration Statement is subject to a full review by the
SEC).


1

--------------------------------------------------------------------------------

“Required Filing Date” means, (a) with respect to the Initial Registration
Statement required hereunder, the 45th calendar day following the Closing Date
under the Purchase Agreement, (b) with respect to the initial Registration
Statement required to be filed hereunder with respect to the 2019 Shares, the
45th calendar day following the Closing Date under the Purchase Agreement and
(c) with respect to any additional Registration Statements which may be required
pursuant to Section 2, the earliest practical date on which the Company is
permitted by SEC Guidance to file such additional Registration Statement related
to the Registrable Securities.


“Registrable Securities” means, as of any date of determination, (a) the Common
Stock issued to the Investor under the Purchase Agreement, (b) from and after
March __, 2019, (i) the Common Stock issued to the Investor pursuant to that
certain Securities Purchase Agreement, dated as of March __, 2019 (the “2019
Purchase Agreement”), to which the Company and Investor (among others) are
parties and (ii) the Common Stock issuable to the Investor pursuant to
Warrant(s) issued to the Investor pursuant to the 2019 Purchase Agreement ((i)
and (ii), collectively, the “2019 Shares”) and (c) any securities issued as (or
issuable upon the conversion or exercise of any right or other security which is
issued as) a dividend or other distribution, stock split, recapitalization or
similar event with respect to the foregoing; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
Registration Statement hereunder with respect thereto) for so long as (x) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the SEC under the 1933 Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement or (y) such Registrable Securities have been previously
sold pursuant to and in accordance with Rule 144.


3.       Initial Registration of 2019 Shares.  The parties hereto acknowledge
and agree that, with respect to the 2019 Shares, (a) it is contemplated that the
2019 Shares be included on the initial registration statement to be filed by the
Company pursuant to Section 2 of the New Investors Reg Rights Agreement (the
“2019 Initial Registration Statement”) in satisfaction of the Company’s
obligations to initially register the 2019 Shares pursuant to Section 2 of the
Investor Registration Rights Agreement, and (b) the 2019 Shares included on the
2019 Initial Registration Statement shall be subject to the same cut back
procedures contained in Section 2 of the New Investors Reg Rights Agreement as
if the 2019 Shares were Registrable Securities and the Investor was a Holder, in
each case, under the New Investors Reg Rights Agreement.


4.        Full Force and Effect.  As amended by this Amendment, the Registration
Rights Agreement shall remain in full force and effect.


5.        Conflict.  If the terms of this Amendment conflict with the terms of
any of the Registration Rights Agreement, the terms of this Amendment shall
control.


2

--------------------------------------------------------------------------------

6.        Counterparts.  This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement.


RICEBRAN TECHNOLOGIES
 
CONTINENTAL GRAIN COMPANY
      /s/ Brent Rystrom   /s/ Ari Gendason
Brent Rystrom, Chief Executive Officer
 
Ari Gendason, Senior VP – Corporate Investments





3

--------------------------------------------------------------------------------